Citation Nr: 0524285	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-21 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

3.  Entitlement to a compensable evaluation for residuals of 
adenocarcinoma of the right upper lobe, status post 
lobectomy, since June 1, 2002.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968, and from April 1968 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An August 2001 RO rating decision 
denied an increased (compensable) rating for right ear 
hearing loss as well as a claim for service connection for 
PTSD.  In a September 2003 rating decision, the RO granted 
service connection for adenocarcinoma of the upper right lobe 
and assigned initial ratings of 100 percent effective April 
12, 2002, and noncompensable beginning on June 1, 2002; 
denied a rating in excess of 10 percent for hypertension; and 
declined to reopen a claim for service connection for left 
ear hearing loss.

The issues of entitlement to service connection for left ear 
hearing loss, and higher ratings for right ear hearing loss 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's residuals of adenocarcinoma of the right 
upper lobe, status post right lobectomy on November 1, 2001, 
has been manifested by no evidence of recurrence nor 
residuals following his surgical treatment.

2.  The veteran does not have PTSD.

3.  An unappealed February 1993 RO rating decision denied a 
claim for service connection for left ear hearing loss on the 
basis that the evidence did not show hearing loss disability 
per VA standards.

4.  Additional evidence submitted since the RO's February 
1993 rating decision, which denied service connection for 
left ear hearing loss, is new and material as it includes 
audiometric evidence which purports to show left ear hearing 
loss per VA standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation since June 1, 
2002 for residuals of adenocarcinoma of the right upper lobe, 
status post lobectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.14, 4.97, 
Diagnostic Codes 6819, 6844 (2004).

2.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.304 (2004).

3.  The RO's February 1993 rating decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105(b)(1), (c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1993).

4.  The evidence added to the record subsequent to the RO's 
February 1993 rating decision that denied service connection 
for left ear loss is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.158 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to VA compensation benefits.  
The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; VA 
examination reports dated June 2001, February 2004 and March 
2004; VA clinic records; medical records from Baptist 
Hospital, HealthSouth, and Columbus Air Force Base (AFB); 
transcript of his hearing before the RO in December 2002; and 
argument provided by his representative.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

I.  Initial rating for residuals of lung cancer

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran filed his original claim for service connection 
for residuals of adenocarcinoma of the right upper lobe of 
lung by means of a VA Form 21-4138 received on April 12, 
2002.  His private clinic records reveal that a right upper 
lobe mass, measuring 1.8 centimeters in diameter, was 
detected by routine chest x-ray examination in October 2001.  
A computerized tomography (CT) guided biopsy performed later 
than month returned a biopsy diagnosis of moderately 
differentiated adenocarcinoma.  On November 1, 2001, the 
veteran underwent an elective resection of adenocarcinoma 
involving the right upper and middle lobe.  At the time of 
surgery, he was found to have a complete pleurodesis 
requiring pleurectomy.  His post-operative course was 
hampered by an extended air leak, but he was quite stable 
otherwise.  His subsequent chest x-ray examinations 
demonstrated surgical clips with some fibrosis, but no 
suggestion of recurrence of lung cancer or any other active 
disease.


Thereafter, VA clinic records include an October 2003 
notation that the veteran's pulmonary function testing (PFT) 
demonstrated a fixed obstructive defect.  Shortness of breath 
symptoms were reported.  Clinic records from Columbus AFB in 
December 2003 also noted the veteran's report of shortness of 
breath.  Chest x-ray examinations were interpreted as showing 
volume loss of the right lung base with pleural scarring with 
no change in the area over the last year.

In February 2004, the veteran underwent VA respiratory 
diseases examination.  He provided a history of his lobectomy 
in 2001 that did not warrant follow-up treatment with 
chemotherapy and/or radiation therapy.  He had a 1 to 1.5 
pack per day history of cigarette smoking for 30 years that 
ceased in 2000.  He reported symptoms of shortness of breath 
with activities such as walking 100 yards, bending over, etc.  
He was on Combivent inhaler, two puffs four times per day 
with some relief, and slept on one pillow.  The examiner 
conducted physical examination, chest x-rays, laboratory 
testing and PFT.  Based upon the results, the examiner 
offered a diagnosis of status post right lobectomy for lung 
cancer with no evidence of recurrence nor residuals.  The 
examiner provided opinion that the PFT findings were of 
chronic obstructive pulmonary disease (COPD), and that 
residuals of lobectomy would be shown as restrictive lung 
disease rather than an obstructive lung disease.

The RO has rated the veteran's residuals of adenocarcinoma of 
the right upper lobe of lung as 100 percent effective April 
12, 2002, and noncompensable beginning on June 1, 2002.  
Diagnostic Code 6819 provides that malignant neoplasms of any 
specified part of the respiratory system, exclusive of skin 
growths, warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819 (2004).  A note indicates that a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating shall be based on 
residuals.

On this record, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's residuals of 
residuals of adenocarcinoma of the right upper lobe, status 
post right lobectomy on November 1, 2001, has been manifested 
by no evidence of recurrence nor residuals following his 
surgical treatment.  The 100 percent rating for the time 
period from April 12, 2002, to June 12, 2001 is mandated by 
Diagnostic Code 6819.  Thereafter, the criteria of Diagnostic 
Code 6844 provide for evaluating post-surgical residuals of 
lobectomy as a restrictive lung disease.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2004).  The VA examiner in February 
2004 specifically opined that the PFT findings were for COPD, 
or obstructive lung disease, and further found that the 
veteran did not evidence restrictive lung disease in the PFT 
evaluation.  There is no competent evidence to the contrary.

The veteran argues that his residuals of adenocarcinoma, 
status post right lobectomy, include breathing difficulties 
with shortness of breath.  The Board deems the veteran 
competent to describe his reported symptoms, but does not 
deem the veteran competent to relate those symptoms to his 
service connected lung disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2004).  
Rather, a competently trained medical examiner has provided 
opinion that his breathing difficulties are associated with 
non-service connected COPD as demonstrated by PFT 
examination.  This opinion was clear and clearly 
differentiated service connected from non-service connected 
symptoms.  See generally Mittleider v. West, 11 Vet. App. 181 
(1998).  The preponderance of the evidence weighs against the 
claim, and the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit 
of doubt rule does not apply when preponderance of evidence 
is against claim).

The Board also notes that the 100 percent schedular rating 
was in effect for less than 6 months with a thorough medical 
opinion, based upon physical examination, PFT, chest x-ray 
and laboratory testing, clearly describing the service 
connected post-operative lobectomy residuals as being 
asymptomatic.  His pulmonary disability has been found to be 
the result of nonservice connected obstructive pulmonary 
disease.  Symptoms arising from nonservice connected 
disability are not to be used to evaluate the extent of 
disability present due to service connected disease.  See 
38 C.F.R. § 4.14.  The Board, therefore, finds material 
improvement of the veteran's service connected disability 
following the excision of the cancerous tissue, and the 
veteran has not been procedurally prejudiced in reducing the 
100 percent schedular rating.  See 38 C.F.R. §§ 3.105, 3.343 
(2004).

II.  Service Connection - PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime and 
peacetime service.  38 U.S.C.A. §§ 1110 (West 2002).  
Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2002), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004).

The veteran claims that he manifests PTSD as a result of 
traumatic experiences while serving 4 separate tours of duty 
in the Republic of Vietnam.  He reports symptoms such as 
sleep difficulty, hypervigilance, anxiety, depression, 
nightmares, social isolation, etc., which he believes 
establishes a PTSD diagnosis.

The veteran's service medical records are negative for a 
diagnosis of PTSD.  On his retirement examination, dated 
November 1992, he denied complaint of symptoms such as 
sleeping difficulty, depression or excessive worry, loss of 
memory, and/or nervous problems of any sort.  At that time, 
he was given a "NORMAL" clinical evaluation of his 
psychiatric status.  His private and VA post-service clinical 
records also do not reflect a diagnosis of PTSD.  Rather, 
these records include impressions of depressive disorder not 
otherwise specified (NOS), anxiety disorder NOS, alcohol 
(ETOH) dependence, and substance-induced psychotic disorder 
first diagnosed many years following his separation from 
service.

The Board finds that there is no competent evidence of record 
to support a PTSD diagnosis.  In this regard, none of the 
medical evidence of records indicates a diagnosis of PTSD.  
Rather, the veteran's own statements of record are the only 
evidence in this case suggesting that he meets the PTSD 
criteria.  However, the veteran is not deemed competent to 
self-diagnose his symptoms as establishing the existence of 
PTSD.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2004).  The claim for service connection for PTSD, 
therefore, must be denied.  The preponderance of the evidence 
weighs against the claim, and the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
See Ortiz, 274 F. 3d. at 1365.

In so deciding, the Board notes that the RO denied a separate 
issue of entitlement to service connection for an acquired 
psychiatric disorder in a September 2003 rating decision.  
The veteran did not initiate an appeal with that decision, 
and this issue is not currently before the Board.

III.  New and material - left ear hearing loss

An RO decision dated February 1993 denied a claim for service 
connection for left ear hearing loss on the basis that the 
evidence did not show evidence of left ear hearing loss per 
VA standards.  The RO notified the veteran of this decision 
by letter dated June 23, 1993, but the veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1993) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within 1-year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2004).

The veteran filed his claim to reopen by means of a VA Form 9 
filed on August 26, 2003, and this appeal ensues from the 
RO's August 2003 rating decision declining to reopen the 
claim.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

VA audiology examination in March 2004 measured left ear 
hearing acuity as 45 decibels at 3000 Hertz with a speech 
discrimination of 44 percent.  It was noted that reliability 
of the hearing test was "only fairly good."  This 
audiometric examination demonstrates left ear hearing loss 
per VA standards, and cures the previous evidentiary defect, 
or unestablished fact, at the time of the RO's February 1993 
rating decision.  It also raises a reasonable possibility of 
substantiating the claim when viewed in the context of the 
entire record.  38 C.F.R. § 3.156(a) (2004).  The evidence is 
new and material and the claim, therefore, is reopened for 
review on the merits.  

IV.  Duty to assist and notify

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with the notice and assistance 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that the veteran was sent letters 
in March 2001 and February 2004 that told him what was 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC) and the multiple supplemental statements of the case 
(SSOC's), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.  Of note, the February 2004 letter and April 2004 
SOC advised the veteran of the evidence necessary to 
substantiate an initial evaluation claim.  These documents 
also satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The February and April 2004 SSOC's supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not completely satisfied prior to the initial AOJ 
adjudications denying the claims.  This de minimis notice 
defect has resulted in no prejudicial harm to the veteran.  
There is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
substantiate his claims and/or affected the essential 
fairness of the adjudication of the claims.  Additionally, 
neither the veteran nor his representative has pleaded with 
any specificity that a notice deficiency exists in this case.  
With respect to the initial rating claim, a VCAA letter was 
sent to the veteran following the grant of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Based 
upon the above, the Board finds that the content and timing 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  These records do not establish a 
diagnosis of PTSD, and medical evidence and/or opinion is not 
necessary to decide that issue.  See generally Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a valid service 
connection claim requires competent evidence of a current 
disability).  VA provided the veteran respiratory examination 
to decide the claim for a higher initial evaluation for right 
lung disability and that examination report, dated February 
2004, is adequate for rating purposes.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

A higher initial evaluation for residuals of adenocarcinoma 
of the right upper lobe is denied.

The claim of entitlement to service connection for PTSD is 
denied.

The claim for service connection for left ear hearing loss is 
reopened.  To this extent only, the claim is granted.


REMAND

As indicated above, the Board has reopened the claim for 
service connection for left ear hearing loss.  The veteran's 
right ear hearing loss began in service with audiometric 
readings showing possible decreased hearing acuity of the 
left ear in the frequencies of 4000 and 6000.  See generally 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (audiometric 
findings provide an objective measurable as to whether 
hearing acuity decreased in service).  On this record, the 
Board finds that VA medical examination and opinion is 
necessary in order to determine the nature and etiology of 
the veteran's left ear hearing loss.  The Board will defer 
adjudication of the claim for an increased (compensable) 
rating for right ear hearing loss pending VA audiometric 
examination results.  The Board will also defer consideration 
of the claim for an increased rating for hypertension pending 
receipt of more current private and VA clinic records.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  The RO should obtain the following treatment 
records:
a)  complete clinic records from Columbus AFB 
since December 2003; and
b) complete VA clinic records since April 
2004.

2.  The veteran should then be scheduled for an 
audiological examination in order to determine the 
nature and etiology of his left ear hearing loss.  
The claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.  The examiner should 
express an opinion as to the following question:  
Whether it is at least as likely as not 
(probability of 50% or greater) that left ear 
hearing loss had its onset in service or is 
otherwise related to active service? 

3.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided with an SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


